 1

 2

 3                                                  JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   KIM A.W.S.,                        )     NO. CV 18-6415-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )         JUDGMENT
                                        )
14   NANCY A. BERRYHILL, DEPUTY         )
     COMMISSIONER FOR OPERATIONS,       )
15   SOCIAL SECURITY,                   )
                                        )
16                  Defendant.          )
                                        )
17                                      )
18

19        IT IS HEREBY ADJUDGED that Defendant’s motion for summary
20   judgment is granted and judgment is entered in favor of Defendant.
21

22             DATED: March 14, 2019.
23

24                                              /s/
                                            CHARLES F. EICK
25                                  UNITED STATES MAGISTRATE JUDGE
26

27

28
